Case 19-21187-jra Doc5 Filed 04/30/19 Page1of4

Fill-in this: information:to identify

 

 

 

 

 

 

 

Debtor 1 Thomas Bryan Burke
First Name Middle Name Last Name
Debtor 2
(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: NORTHERN DISTRICT OF INDIANA [_] Check if this is an amended plan, and
list below the sections of the plan that
Case number: have been changed.
(If known)
Official Form 113
Chapter 13 Plan 12/17

 

Notices

To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
do not comply with local rules and judicial rulings may not be confirmable.

In the following notice to creditors, you must check each box that applies

To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
an attorney, you may wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
will be ineffective if set out later in the plan.

 

 

 

 

11 A limit on the amount of a secured claim, set out in Section 3.2, which may result in’ |[_] Included [sf] Not Included
a partial payment or no payment at all to the secured creditor

12 Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, |[_] Included [x4] Not Included
set out in Section 3.4,

13 Nonstandard provisions, set out in Part 8. Included [_] Not Included

 

 

 

 

 

 

Pian Payments and Length of Plan
2.1 Debtor(s) will make regular payments to the trustee as follows:

$250.00 per Month for 60 months beginning May, 2019

 

Insert additional lines if needed.

If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner.
Check all that apply:
L] Debtor(s) will make payments pursuant to a payroll deduction order,
[| Debtor(s) will make payments directly to the trustee.
[] Other (specify method of payment): ACH WITHDRAWAL

2.3 Income tax refunds.

Check one.
C] Debtor(s) will retain any income tax refunds received during the plan term.
APPENDIX D Chapter 13 Plan Page 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21187-jra Doc5 Filed 04/30/19 Page 2of4

Debtor Thomas Bryan Burke Case number

 

L] Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
return and will turn over to the trustee all income tax refunds received during the plan term.

Debtor(s) will treat income refunds as follows:
Debtor(s) shall keep $750.00 of their tax refund and any Earned Income Credit and Additional Child Tax
Credits. That each of the first three (3) years Debtor(s) shall turnover any amount received in excess of
these amounts.

2.4 Additional payments.
Check one.
hl None. Jf “None” is checked, the rest of § 2.4 need not be completed or reproduced.
25 The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $15,000.00.

Treatment of Secured Claims

 

3.1 Maintenance of payments and cure of default, if any.

Check one.
[vl None. /f “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.
il None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
3.3 Secured claims excluded from 11 U.S.C. § 506.

Check one.
[] None. /f “None” is checked, the rest of § 3.3 need not be completed or reproduced.
[| The claims listed below were either:

(1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
acquired for the personal use of the debtor(s), or

(2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
payments disbursed by the trustee rather than by the debtor(s).

'Name of Creditor. ~~ Collateral“ ~~ Amountof claim... Interest rate. Monthly plan. Estimated total
URLS ee ane a adits a wniic aw Payment, 0.) payments by trustee. 3
$50.00 per month
pre confirmation

 

 

2014 Nissan Juke $199,89 per month

Ally Financial 100,000 miles $10,040.00 4.00% post confirmation $11,094.11
Disbursed by:
[¥] Trustee
[| Debtor(s)

Insert additional claims as needed.

3.4 Lien avoidance.

Check one.

None. Jf “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5 Surrender of collateral.
Check one.
Official Form 113 Chapter 13 Plan Page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 19-21187-jra Doc5 Filed 04/30/19 Page 3of4

Debtor Thomas Bryan Burke Case number

 

[| None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

@ Treatment of Fees and Priority Claims

 

41 General
Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
without postpetition interest.
4.2 Trustee’s fees
Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 3.50% of plan payments; and
during the plan term, they are estimated to total $per statute.
43 Attorney's fees.
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,400.00.
4.4 Priority claims other than attorney’s fees and those treated in § 4.5.
Check one.
[| None. Jf “None” is checked, the rest of § 4.4 need not be completed or reproduced.
iI The debtor(s) estimate the total amount of other priority claims to be $0.00

45 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.
I] None. Jf “None” is checked, the rest of § 4.5 need not be completed or reproduced.

 

Treatment of Nonpriority Unsecured Claims

§.1 Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
providing the largest payment will be effective. Check all that apply.

The sum of $

____% of the total amount of these claims, an estimated payment of $ .

The funds remaining after disbursements have been made to all other creditors provided for in this plan.

a |

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $__ 0.00.
Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
al None. Jf “None” is checked, the rest of § 5.2 need not be completed or reproduced.
5.3 Other separately classified nonpriority unsecured claims. Check one.

None. /f “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 

@ Executory Contracts and Unexpired Leases

6.1 The executory contracts and unexpired leases listed below are assumed and will be treated as specified, All other executory
contracts and unexpired leases are rejected. Check one.

he] None. /f “None” is checked, the rest of § 6.1 need not be completed or reproduced.

 

A Vesting of Property of the Estate

Official Form 113 Chapter 13 Plan Page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase,com Best Case Bankruptcy

 
Case 19-21187-jra Doc5 Filed 04/30/19 Page4of4

Debtor Thomas Bryan Burke Case number

 

71 Property of the estate will vest in the debtor(s) upon
Check the appliable box:

[¥] plan confirmation.
[| — entry of discharge.
other:

 

 

Nonstandard Plan Provisions

8.1 Check "None" or List Nonstandard Plan Provisions
None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced,

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.
Ally Financial shall receive $50.00 per month pre confirmation adequate protection payments.

 

 

Signature(s):

91 Signatures of Debtor(s) and Debtor(s)’ Attorney

Ef the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s)
ifany, must sign

belgw.
Xx KL Date February 1, 2019

Kevin M. Schmidt 11668-45
Signature of Attorney for Debtor(s)

?

 

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and

order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.

Official Form 113

Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase.com

Chapter 13 Plan Page 4

Best Case Bankruptcy

 
